Citation Nr: 1020430	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-39 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder, to include degenerative disc disease and 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel
INTRODUCTION

The Veteran had active service from February 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Cleveland, Ohio.  Jurisdiction is with the Houston, Texas RO.

The Veteran offered testimony at a Video conference hearing 
in March 2010.  A transcript of the hearing is in the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

	
FINDINGS OF FACT

1.  A February 1993 rating decision denied the Veteran's 
application to reopen the claim of service connection for a 
low back disorder.  The Veteran did not timely appeal that 
decision, and it became final.  

2.  The evidence associated with the claims file subsequent 
to the February 1993 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a low back disorder.


CONCLUSION OF LAW

The February 1993 rating decision is final; the evidence 
received since the June 2007 rating decision is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156(a), 20.302, 20.1103 (1992).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in August 2006 and 
August 2007 correspondence of the information and evidence 
needed to substantiate and complete the claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
The appellant was adequately informed of the specific basis 
for the prior denial of his claim of entitlement to service 
connection for a low back disorder and of the type of 
evidence necessary to reopen the claim, and the claim was 
adjudicated after such notice was provided .  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the letter from the RO also included the information 
on how VA determines the disability rating and effective date 
of a claim.   

The claimant was provided the opportunity to present 
pertinent evidence and testimony in light of the notice 
provided.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  

VA fulfilled its duty to assist the claimant.  VA obtained 
all identified and available evidence and informed the 
Veteran of the identified evidence that it was unable to 
obtain, namely VA treatment records dating in the 1950s and 
private treatment records from Methodist Hospital.  The Board 
notes that the evidence documents that the Veteran was 
awarded Social Security Administration (SSA) benefits in 
September 1991 and acknowledges that the associated records 
have not been associated with the file.  No prejudice results 
from the absence of these records, however, as the Veteran 
has not alleged that the records are relevant, and the 
evidence already associated with the file indicates that the 
Veteran is in receipt of SSA benefits based on age and not 
disability,.  See Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010).  Based on the foregoing, any error in not 
obtaining SSA records is harmless.  The Board also 
acknowledges that a VA examination was not conducted on this 
matter.  VCAA left intact the requirement that a Veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim before the duty to assist 
provisions of the VCAA are fully applicable to the claim, 
however.  38 U.S.C.A. § 5103A(f) (West 2002); see also 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
Accordingly, since new and material has not been received, an 
examination is not warranted.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

New and material to reopen

A claim of service connection for a low back disorder was 
initially denied in a June 1965 rating decision.  An 
application to reopen the claim of service connection was 
denied in a February 1993 rating decision.  These decisions 
were not appealed, and they are final based on the evidence 
then of record.  

The law provides that, if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a). 
 
The Court has held that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
February 1993 rating decision in light of the totality of the 
record.  Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the June 1964 rating 
decision included the May 1951 induction examination which 
noted a preexisting history of headaches and fainting spell 
of 7 years duration subsequent to a serious head injury as a 
child, medical records which revealed that the Veteran 
underwent a spinal tap which was negative in December 1951, 
and the February 1953 separation examination which was 
negative for any back injury or complaints.  The evidence 
also included an April 1964 VA examination record which 
reflects the Veteran's history of lower back pain and the 
examiner's finding of no residual of the spinal stenosis or 
of any nonspecific back pain related to service.

In reaching the June 1964 rating decision, the RO noted the 
aforementioned in service spinal tap.  It was further noted 
that none of the service medical records documented any 
treatment or diagnoses of any low back disorder and that the 
Veteran had not provided any evidence that he was diagnosed 
with a chronic low back disorder within a year of service 
separation.  The RO determined that there was no showing that 
a back disorder was incurred in or aggravated by military 
service.    

In the subsequent decisions in February 1993, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  Specifically, the RO found 
that the evidence still did not indicate that a chronic back 
condition was caused by the in-service spinal tap or that a 
chronic low back disorder was otherwise related (either via 
onset or cause) to service.  Evidence reviewed at the time of 
these decisions included statements and medical records 
reflecting the Veteran's histories of low back pain since 
service and medical records reflecting treatment for a low 
back disorder.  

The evidence received since the February 1993 rating action 
includes VA and private medical records which reflect 
treatment for a low back disorder.  Although this evidence is 
"new," in that it was not previously seen, this evidence is 
not material because it fails to cure the defect presented by 
the previous decision, namely the lack of competent evidence 
that a chronic low back disorder onset in service or is 
causally related to service.  

The evidence also includes statements and testimony from the 
Veteran, in which he contends that his current low back 
disorder onset in service as a result of the in-service 
spinal tap.  This history was considered in the previous 
decisions, however; thus, it is not "new" evidence.  
Furthermore, even this evidence were "new", it is not 
material since the Veteran, as a layperson is not competent 
to provide an opinion on the onset or cause of his currently 
diagnosed low back.  Rather, medical evidence is needed to 
that effect.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).  

Finally, the evidence includes lay statements from the 
Veteran's family members in which they report their memories 
of the Veteran having long-standing low back pain beginning 
"after service" which he attributed to an in-service spinal 
tap.  Although these statements are "new" in that they were 
previously unseen, they are not "material" because they 
fail to cure the defect presented by the previous decisions, 
namely the lack of competent evidence that a chronic low back 
disability onset in service or is causally related to 
service.  In this case, although the lay statements 
corroborate the Veteran's history of having long-term low 
back pain and of not having any low back problems prior to 
service, the statements do not competently link the Veteran's 
current low back disorder to service.  None of the statements 
reflects a memory of the Veteran complaining of low back pain 
during and continuously since service and the laypersons are 
not otherwise competent to offer evidence on the etiology of 
the low back disorder.  See 38 C.F.R. § 3.159(a)(2); Layno v. 
Brown, 6 Vet. App. 465, 471 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In conclusion, none of the recently submitted evidence 
provides any new and material evidence and many are 
essentially cumulative of information already contained in 
the claims file.  None of the additional evidence contains 
any competent evidence that tends to show that any current 
low back disorder was incurred or aggravated during active 
service, which was the basis of the prior denials.  For this 
reason, the Board finds that while the evidence received 
since the February 1993 rating decision may be new, it is not 
material.  Hence, there is no new and material evidence 
within the context of 38 C.F.R. § 3.156.  The claim to reopen 
is denied.  Because the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit of the doubt 
doctrine does not need to be applied in this case.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).





ORDER

New and material evidence had not been presented to reopen a 
previously denied claim for service connection for a low back 
disorder, to include degenerative disc disease and 
degenerative joint disease.



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


